internal_revenue_service department of the treasury number release date index numbers washington dc refer reply to cc psi plr-100652-00 date date legend corporation state bank a b c d e f dear we received your letter requesting rulings under sec_216 sec_305 sec_311 sec_721 sec_722 and sec_723 of the internal_revenue_code this letter responds to your request corporation is a cooperative_housing_corporation organized under the laws of state corporation owns a building which consists of a residential units and a ground floor that previously contained b nonresidential units currently c shares of common_stock of corporation are issued and outstanding all the outstanding common_stock has been allocated to the residential units no stock has been allocated to the nonresidential space on the ground floor corporation entered into a proprietary lease with bank for the entire nonresidential space the lease provides that upon expiration of the lease_term bank plr-100652-00 will remove all bank specific improvements from the premises the local zoning law and building code regulations currently permit modification of the nonresidential space from its commercial use to residential use as a matter of right the size and location of the nonresidential space is such that with certain modifications it could be reasonably converted into residential units comparable to the existing residential units in the building corporation proposes to issue d shares of its authorized but unissued stock allocable to the nonresidential space the proprietary lease will entitle the owner of the stock allocated to the nonresidential space as against corporation to occupy the nonresidential space for dwelling purposes solely by reason of the ownership of such shares corporation further proposes to distribute to its current tenant-stockholders the d shares of stock that will be allocated to the nonresidential space the tenant- stockholders then plan but are not required to contribute the shares of stock allocated to the nonresidential space to a limited_liability_company llc in exchange for e of the membership interests in the llc the rest f of the membership interests in the llc will be owned by an investor that is not a tenant-stockholder the llc will perform certain activities in connection with its ownership of the shares of stock allocated to the nonresidential space you requested the following rulings the allocation of the d shares of corporation stock to the nonresidential space will not affect the status of corporation as a cooperative_housing_corporation within the meaning of sec_216 for purposes of sec_216 the income corporation receives from the llc pursuant to stockholder assessments made by corporation will be income derived from tenant-stockholders provided that the fully paid-up requirement of sec_216 is met the proposed stock_distribution by corporation will not be treated as a distribution to the tenant-stockholders to which applies by reason of sec_305 and sec_305 but will constitute a distribution to which sec_305 applies thus the distribution will not result in taxable_income to any tenant-stockholder no gain_or_loss will be recognized to corporation upon the distribution of stock pursuant to sec_311 a the cost or other basis of the stock in corporation held by a tenant- plr-100652-00 stockholder immediately prior to the stock_dividend distribution will be allocated between the stock held immediately prior to the stock_dividend distribution and stock received in the distribution in proportion to the fair_market_value of the shares of each immediately afer the distribution by reason of sec_307 and sec_1_307-1 the contribution by the tenant-stockholders of the shares of stock allocated to the nonresidential space to the llc in exchange for e of the llc membership interests will not be taxable to the tenant-stockholders nor to the llc pursuant to sec_721 the basis in the llc membership interest received by each tenant- stockholder will be the same as the basis the tenant-stockholder had in the corporation shares allocated to the nonresidential space contributed to the llc pursuant to sec_722 the basis in the corporation shares received by the llc from the tenant-stockholders will be the cumulative bases that the tenant-stockholders had in the shares prior to their contribution to the llc by reason of sec_723 ruling_request sec_1 and sec_216 provides that in the case of a tenant-stockholder as defined in subsection b there shall be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of - the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the house or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted - a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated sec_216 provides that the term cooperative_housing_corporation means a corporation - plr-100652-00 a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant-stockholders sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy sec_1_216-1 provides in part that in order to qualify as a cooperative_housing_corporation under sec_216 each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and sec_1_216-1 must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reasons of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial situation of revrul_90_35 1990_1_cb_48 provides as follows x corporation is a cooperative_housing_corporation as defined in sec_216 of the code that owns land and a building thereon containing apartments all units in the multistory building are residential apartments except for three units on the ground floor that are leased for use as professional offices all of x's issued and outstanding shares are allocated to the residential apartments in the building plr-100652-00 x proposes also to allocate authorized but unissued shares to the professional office units and sell them to the corporate or individual occupants of those offices the professional units are structurally similar to residential units in the building although the offices do not contain sleeping or cooking facilities they do contain one or more rooms that contain sanitation facilities normally found in a dwelling_unit moreover it would be reasonable to add sleeping and cooking facilities normally found in a dwelling_unit to the office units under all the facts and circumstances the cost of adding sleeping and cooking facilities is equal to approximately percent of the fair_market_value the professional units would have if they were sold as residential units ownership of the shares attributable to the office units would entitle the tenant-stockholders to install sleeping and cooking facilities and occupy the units for dwelling purposes upon approval of the board_of directors of the corporation x has agreed that such approval would not be unreasonably withheld and that it would cooperate in effecting the conversion the entire building including the professional office units is located in an area that is zoned for residential use except that the ground floor may have certain enumerated nonresidential uses that include use as professional offices the ground floor units could be converted from office use to residential apartment use as a matter of right under the applicable local zoning building and fire codes the shares allocated to one of the professional offices will be sold to a third party and not the current occupant the existing commercial lease has one year to run until it terminates if shares are allocated to the unit and sold to a third party the third party will succeed to the lessor’s rights and obligations under the existing commercial lease the purchaser of shares attributable to the one unit of the professional offices is temporarily barred from occupancy by the existing commercial lease nevertheless ownership of stock confers occupancy rights upon the stockholder as against the corporation and the fact that a current occupant has the right to remain in possession of the unit under a pre-existing lease is immaterial for purposes of sec_216 the existence of a long term commercial lease on the nonresidential unit will not disqualify the corporation from treatment as a cooperative_housing_corporation under sec_216 of the code provided that the unit is capable of conversion as provided and the purchaser of the shares has the right to occupy the unit as provided in sec_1_216-1 of the regulations based on the information submitted and representations made we conclude that the allocation of the d shares of corporation stock to the nonresidential space will not affect the status of corporation as a cooperative_housing_corporation within the meaning of sec_216 and sec_2 for purposes of sec_216 the income corporation plr-100652-00 receives from the llc pursuant to stockholder assessments made by corporation will be income derived from tenant-stockholders provided that the fully paid-up requirement of sec_216 is met ruling_request sec_3 and under sec_305 except as otherwise provided in this section gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholders with respect to its stock however under sec_305 distributions in lieu of money disproportionate distributions distributions of preferred_stock on common_stock distributions of preferred_stock and distributions of convertible preferred_stock are treated as sec_301 distributions of property in addition under sec_305 the secretary shall prescribe regulations under which a change in conversion ratio a change in redemption price a difference between redemption price and issue_price a redemption which is treated as a distribution to which sec_301 applies or any transaction having a similar effect on the interest of any shareholder shall be treated as a distribution with respect to any shareholder whose proportionate interest in the earnings_and_profits or assets of the corporation is increased by such change difference redemption or similar transaction under sec_311 except as otherwise provided in sec_311 no gain_or_loss shall be recognized by a corporation on the distribution not in complete_liquidation with respect to its stock of its stock or property however under sec_311 gain is recognized by a corporation if it distributes property to a shareholder and the fair_market_value of such property exceeds its adjusted_basis under sec_307 and sec_1_307-1 if a shareholder receives stock as a distribution on stock previously held and under sec_305 such distribution is not includible in gross_income then the basis of the stock with respect to which the distribution was made shall be allocated between the old and the new stocks in proportion to the fair market values of each on the date of the distribution the distribution of d shares of corporation stock to the tenant-stockholders of corporation is in substance a formalization or certification of what the current tenant- stockholders already own in corporation none of the exceptions under sec_305 apply because the distribution is akin to a distribution of common_stock on common_stock additionally sec_305 and the regulations thereunder do not apply as a result the distribution of the shares is not taxable under sec_305 the distribution of the shares will not be taxable to corporation under sec_311 because it is a distribution of corporation’s stock with respect to the shareholders’ stock ownership in corporation and not a distribution_of_property plr-100652-00 the basis of the shares will be calculated in accordance with sec_307 and sec_1_307-1 based on the forgoing we conclude that the proposed distribution by corporation of the shares will not be treated as a distribution to corporation shareholders to which sec_301 applies by reason of sec_305 and sec_305 but will constitute a distribution to which sec_305 applies thus the distribution will not result in taxable_income to any corporation shareholders no gain_or_loss will be recognized to corporation upon the distribution of the shares the cost or other basis of the stock in corporation held by a shareholder immediately prior to the distribution of the shares will be allocated between the stock immediately prior to the distribution of the shares and the shares received in the distribution in proportion to the fair_market_value of the stocks of each immediately after the distribution and the distribution of the shares will not diminish the earnings_and_profits of corporation available for later dividend distributions within the meaning of sec_316 sec_1_312-11 and c rulings request and sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership was incorporated sec_351 provides that no gain_or_loss will be recognized if one or more persons transfer property to a corporation solely in exchange for stock in the corporation and immediately_after_the_exchange the transferors are in control as defined in sec_368 of the corporation sec_351 provides that sec_351 will not apply to a transfer of property to an investment_company sec_1_351-1 of the income_tax regulations provides in part that a transfer of property will be considered to be a transfer to an investment_company if the transfer results directly or indirectly in diversification of the transferors' interests and the transferee is a a regulated_investment_company b a real_estate_investment_trust or c a corporation more than percent of the value of whose assets are held for investment and are readily marketable stocks and securities or interests in regulated_investment_companies or real_estate_investment_trusts sec_1_351-1 indicates that stocks and securities will be considered readily marketable if and only if they are part of a class of stock_or_securities which is traded on a securities exchange or traded or quoted regularly in the over-the-counter market for purposes of sec_1_351-1 the term readily marketable stocks or plr-100652-00 securities includes convertible debentures convertible preferred_stock warrants and other stock_rights if the stock for which they may be converted or exchanged is readily marketable stocks and securities will be considered to be held for investment unless they are i held primarily_for_sale_to_customers in the ordinary course of business or ii used_in_the_trade_or_business of banking insurance brokerage or a similar trade_or_business in the present situation the shares allocable to the commercial units are not interests in regulated_investment_companies interests in real_estate_investment_trusts or part of a class of stock which is traded on a securities exchange or traded or quoted regularly in the over-the-counter market because the current tenant-stockholders will be contributing nonmarketable securities in exchange for percent of the interest in the llc the llc will not constitute an investment_company within the meaning of sec_1_351-1 thus the exception of sec_721 will be inapplicable and the contribution will qualify for nonrecognition under sec_721 sec_722 holds that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time because the tenant-stockholders are contributing only shares in corporation and there will be no gain under sec_721 each tenant-stockholder will take a basis in the llc interest that is derived from the basis of the contributed shares sec_723 states that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time because there will be no gain under sec_721 the partnership will take the contributed shares with the basis of those shares in the hands of the respective contributors based on the representations that have been made we hold the contribution by the tenant-stockholders of the shares of stock allocated to the commercial space to the llc in exchange for llc membership interests will not be taxable to the tenant- stockholders nor to the llc pursuant to sec_721 the basis in the llc membership interest received by each tenant-stockholder will be the same as the basis the tenant- stockholder had in the corporation shares allocated to the commercial space contributed to the llc pursuant to sec_722 and the basis in the corporation shares received by the llc from the tenant-stockholders will be the cumulative bases that the tenant-stockholders had in the shares prior to their contribution to the llc by reason of sec_723 this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the plr-100652-00 transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely joseph h makurath senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
